Citation Nr: 1614893	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  10-39 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from June 1952 to February 1953.  The Veteran died in November 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The case was remanded in May 2012 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, additional development is required prior to adjudication by the Board.  In the appellant's September 2010 VA Form 9, the appellant contended that service connection for the cause of the Veteran's death was warranted because she believes that the Veteran's service-connected residuals of pulmonary tuberculosis obstructed or masked the Veteran's developing lung cancer, which enabled it to develop without being diagnosed.  The Veteran's death certificate indicates that metastatic cancer was the immediate cause of the Veteran's death, and that "primary" lung cancer was an underlying cause of death.  

The Board finds that an additional medical opinion should be sought regarding whether the Veteran's service-connected residuals of pulmonary tuberculosis caused or contributed substantially or materially to his death by obstructing or masking the Veteran's developing lung cancer.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the examiner who provided the October 2015 VA medical opinion and request an addendum opinion. The Veteran's claims file and a copy of this Remand must be provided to the examiner for review.  If the examiner from October 2015 is no longer available to respond to this inquiry, then another comparably qualified examiner may answer in his place.

Based on a review of the claims file, the examiner should answer the following question:

Is it "as likely as not" (50 percent or greater probability) that the Veteran's service-connected residuals of pulmonary tuberculosis, to include any residual scarring or tissue damage that resulted from his pulmonary tuberculosis or the resulting thoracoplasty, caused, or contributed substantially or materially, to his death by obstructing or masking the Veteran's developing lung cancer and enabling the cancer to develop without diagnosis. 

The examiner's attention is called to the following:

(a) The January 17, 2008 chest x-ray;

(b) The October 16, 2008 chest x-ray, which notes "increased opacities in the lung base on the right greater than that seen on the prior study of 1/17/2008" and "Impression: moderate to severe chronic obstructive pulmonary disease and post-surgical changes of the right side of the chest.  In addition to this, there is an elevation and opacity in the right lung base."

(c) The June 6, 1990 chest x-ray;

(d) The June 29, 1992 chest x-ray;

(e) The August 8, 2006 pulmonary consultation for hemoptysis;

(f) The 2008 article "Clinical Study on Coexistence of Lung Cancer and Pulmonary Tuberculosis."

The examiner should provide a fully reasoned opinion for all opinions expressed and conclusions reached.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2. Then, the AOJ should then take any additional development action it deems proper.  When the requested development has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence and readjudicated.  If the benefits sought are not granted, the Veteran and her representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



